UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.:001-33189 ALLIANCE BANCORP, INC. OF PENNSYLVANIA (Exact name of registrant as specified in its charter) Pennsylvania 56-2637804 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification Number) 541 Lawrence Road Broomall, Pennsylvania 19008 (Address) (Zip Code) (610) 353-2900 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during thepreceding 12 months (or for suchshorterperiod that theRegistrantwas requiredto filesuchreports),and(2) hasbeensubjectto suchfiling requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such a shorter period that the registrant was required to submit and post such files).Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company)smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X The number of shares outstanding of Common Stock, par value $0.01 per share, of the Registrant as of November 6, 2009, was 6,781,676. ALLIANCE BANCORP, INC. OF PENNSYLVANIA Index Part I Financial Information PAGE Item 1. Financial Statements Unaudited Consolidated Statements of Financial Condition as of September 30, 2009 and December 31, 2008 3 Unaudited Consolidated Statements of Income For the Three and Nine Months Ended September 30, 2009 and 2008 4 Unaudited Consolidated Statements of Changes in Stockholders' Equity for the Nine Months Ended September 30, 2009 and 2008 5 Unaudited Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2009 and 2008 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4T. Controls and Procedures 36 Part II - Other Information Item 1: Legal Proceedings 37 Item 1A: Risk Factors 37 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3: Defaults Upon Senior Securities 38 Item 4: Submission of Matters to a Vote of Security Holders 38 Item 5: Other Information 38 Item 6: Exhibits 38 Signatures 39 2 Part I – Item 1. Alliance Bancorp, Inc. of Pennsylvania and Subsidiaries Consolidated Statements of Financial Condition (unaudited) (Dollar amounts in thousands, except per share data) September 30, December 31, Assets Cash and cash due from depository institutions Interest bearing deposits with depository institutions Total cash and cash equivalents Investment securities available for sale Mortgage-backed securities available for sale Investment securities held to maturity (fair value - 2009, $24,395; 2008, $23,958) Loans receivable - net of allowance for loan losses - 2009, $3,235; 2008, $3,169 Accrued interest receivable Premises and equipment – net Other real estate owned Federal Home Loan Bank (FHLB) stock-at cost Bank owned life insurance Deferred tax asset, net Prepaid expenses and other assets Total Assets Liabilities and Stockholders’ Equity Liabilities Non-interest bearing deposits Interest bearing deposits Total deposits Demand notes issued to the U.S. Treasury 2 FHLB advances Accrued expenses and other liabilities Total Liabilities Stockholders’ Equity Common stock, $.01 par value; shares authorized – 15,000,000; shares issued - 7,225,000, and outstanding - 2009, 6,781,676, 2008, 6,957,676 72 72 Additional paid-in capital Retained earnings - partially restricted Unearned shares held by Employee Stock Ownership Plan (ESOP) Accumulated other comprehensive loss Treasury stock, at cost: 2009, 443,324 shares; 2008, 267,324 shares Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity See notes to unaudited consolidated financial statements. 3 Alliance Bancorp, Inc. of Pennsylvania and Subsidiaries Consolidated Statements of Income (unaudited) (Dollar amounts in thousands, except per share data) For the Three Months Ended For the Nine Months Ended September 30, September 30, Interest and Fees and Dividend Income Loans $ Mortgage-backed securities Investment securities: Taxable Tax – exempt Dividends 40 Balances due from depository institutions 56 Total interest and dividend income Interest Expense Deposits FHLB advances and other borrowed money Total interest expense Net Interest Income Provision for Loan Losses 75 45 Net Interest Income After Provision for Loan Losses Other Income (Loss) Service charges on deposit accounts 71 88 Management fees 90 96 Other fee income 41 40 Gain on sale of loans 2 6 Gain on sale of OREO 21 21 Loss on the sale of investment securities (5 ) ) Impairment charge on investment securities ) ) Increase in cash surrender value of bank owned life insurance 86 91 Other 1 1 Total other income (loss) 59 ) Other Expenses Salaries and employee benefits Occupancy and equipment Advertising and marketing 71 Professional fees 94 Deposit insurance premiums 67 Loan and OREO expense 30 7 84 30 Other noninterest expense Total other expenses Income Before Income Tax Expense (Benefit) 44 Income Tax Expense (Benefit) 55 ( 47
